Citation Nr: 1029360	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-32 938	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher initial evaluation for lumbar disc 
disease, evaluated as 20 percent disabling from April 30, 1999.  

2.   Entitlement to a higher initial evaluation for arthritis of 
the left knee, evaluated as 10 percent disabling from April 30, 
1999.  

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart


INTRODUCTION

The Veteran had active military service from October 1973 to 
October 1980. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of October 2006 and January 2007 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that an appeal from an original award does not raise the 
question of entitlement to an increased rating, but instead is an 
appeal of an original rating.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Consequently, the Board has characterized the rating 
issues on appeal as claims for higher evaluations of original 
awards.  Analysis of these issues requires consideration of the 
ratings to be assigned effective from the date of award of 
service connection--in this case, April 30, 1999.  

In cases such as this one, where the original rating assigned has 
been appealed, consideration must be given to whether the Veteran 
deserves a higher or lower rating at any point during the 
pendency of the claim (so-called "staged ratings").  Fenderson, 
supra.  As will be shown, the evidence of record does not warrant 
a staged schedular rating for either of the rating claims.  

The Board also notes that for both of the rating claims, the 
Veteran was awarded a temporary 100 percent rating due to related 
surgeries and convalescence periods.  Those temporary 100 percent 
awards are not on appeal, and therefore are not addressed in this 
decision.  For the sake of convenience, the issues have been 
characterized as set forth on the front page, without mention of 
the intervening temporary 100 percent award periods.   


FINDINGS OF FACT

1.  The Veteran's lumbar disc disease is manifested by disability 
tantamount to no worse than moderate limitation of motion or 
moderate disc syndrome, has not resulted in neurological 
manifestations that have been reliably attributed to the 
disability, and has not resulted in any incapacitating episodes 
as defined by VA regulation.  

2.  The Veteran's traumatic arthritis of the left knee has been 
manifested by disability tantamount to flexion limited by pain to 
95 degrees, with no limitation of extension.  

3.  The Veteran does not have PTSD that is related to his 
military service.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the Veteran's lumbar 
disc disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §  4.71a, Diagnostic Codes 5292, 5293 (2002); 38 
C.F.R. §  4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. §§ 4.1, 
4.10, 4.14, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5243 (2009).

2.  The criteria for an increased rating for the Veteran's 
arthritis of the left knee have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2009).

3.  The Veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125(a) (2009); 75 Fed. Reg. 39843-39852 (July 12, 
2010); 75 Fed. Reg. 41092 (July 15, 2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005) (Mayfield I), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice 
follows the initial unfavorable AOJ decision, subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in January 2004, 
August 2005, and January 2009.  Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have been 
cured by the RO's subsequent actions.  Id.

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  

The Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also 
apprised of the changes to the criteria for rating disabilities 
of the spine in a statement of the case (SOC) issued in October 
2007, and in an supplemental statement of the case (SSOC) issued 
in October 2009.  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, and Social Security Administration (SSA) records.  The 
Veteran was notified by letter in September 2007 of two 
Compensation and Pension (C&P) examinations related to his rating 
claims that were scheduled in early October 2007, but he failed 
to report for the examinations.  In a written correspondence 
dated in November 2007, and at a hearing before the undersigned 
Veterans Law Judge in January 2010, the Veteran averred that the 
notice of the examinations had been sent to the wrong address, an 
out-of-state address in Louisiana.  However, a review of the case 
file indicates that the letter notifying the Veteran of his 
scheduled examinations was sent to the correct address.  In fact, 
the address to which the examination report was sent is the 
address the Veteran provided to VA on a VA Form 21-8940 in May 
2007, and the same address he provided in correspondence dated in 
November 2007.  

VA regulations provide that when a claimant, without good cause, 
fails to report for a scheduled examination given in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(b) (2009).  
The Veteran has advanced no credible reason for not appearing for 
the scheduled examinations.  Accordingly, the Board will proceed 
to adjudicate the case based on the evidence of record.  Id.  

The Board also notes that the Veteran was never offered a VA 
examination in connection with his PTSD service connection claim.  
However, the Board finds that no examination was necessary 
because, as will be shown in the decision below, there is no 
credible evidence that the Veteran's claimed in-service stressor 
occurred.  Absent credible evidence of an in-service stressor, an 
examination could provide no probative evidence.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006) (examination not required 
absent evidence establishing that an event, injury, or disease 
occurred in service, or when sufficient competent medical 
evidence is on file with which to make a decision on the claim); 
see also Savage v. Gober, 10 Vet. App. 488, 495 (1997) (without 
evidence of in-service chronic condition, by definition there can 
be no causal nexus between an in-service injury and a current 
disability).

VA has no duty to inform or assist that was unmet.  

II. Rating Claims

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of 
two evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion of a joint, 
several regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning 
weakened movement, excess fatigability, and incoordination; and 
the provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the Veteran's ordinary activity.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The evaluation of the same 
disability under various diagnoses is to be avoided.  38 C.F.R. § 
4.14 (2006).  Here, as will be seen, these effects generally were 
taken into account in assessing the range of motion of the 
Veteran's lumbar spine.  Specifically, several examiners reported 
limitation of motion based on pain, and no examiners suggested 
any functional loss or incoordination.  In this regard, the Board 
notes that, had the Veteran availed himself of his scheduled C&P 
examinations, the record would show in detail the DeLuca criteria 
because, unlike routine clinical reports, the worksheets used to 
generate C&P examination reports require examiners to 
specifically address these criteria.  

As noted, the Veteran having failed to report for two C&P 
examinations , VA regulations call for evaluating the level of 
disability based on the evidence that is of record.  38 C.F.R. § 
3.655(b).  

Also as noted above, the Court has indicated that a distinction 
must be made between a Veteran's dissatisfaction with original 
ratings and dissatisfaction with determinations on later filed 
claims for increased ratings.  Fenderson, supra.  Consequently, 
the Board will evaluate the Veteran's back and knee claims as 
claims for higher evaluations of original awards, effective from 
the date of award of service connection.  

A.  Lumbar disc disease

While the Veteran failed to report for his scheduled spine 
examination, the record contains much medical evidence related to 
this service-connected disability.  

The report of a June 1999 spine evaluation shows that the Veteran 
could flex to 75 percent of normal, or about 68 degrees.  He 
could extend to 25 percent of normal, or about eight degrees.  He 
could flex laterally to the right to 50 percent of normal, and 
could flex to the left, and rotate in either direction to 75 
percent of normal, or about 23 degrees.  The Veteran reported a 
constant, stabbing, low back pain.  He also reported that he was 
not taking any medication for his back pain.  X-ray examination 
showed mild anterior wedging at L-1 with decreased disc space 
height and anterior osteophytes at L1/L2.  

The Veteran was examined again in September 2001, when range of 
motion of the spine was to 40 degrees in flexion; extension was 
to zero degrees, and side bending was to 10 degrees.  A September 
2002 examination revealed flexion to 30 percent of normal, or 
about 27 degrees, zero percent extension, normal left rotation 
(30 degrees), and 80 percent of normal right rotation, or about 
27 degrees.  The Veteran reported to that examiner that he had no 
history of bowel or bladder incontinence.  The Veteran reported 
in a March 2003 clinic note that he had had occasional urinary 
dribbling that had been stable for the past two years; otherwise, 
the Veteran had no bowel or bladder symptoms.  

The record shows that the Veteran underwent a discectomy at L4-5 
in July 2003.  In November 2004, an examination revealed that the 
Veteran could flex his spine to 30 degrees, extend to 20 degrees, 
and flex laterally to 15 degrees bilaterally.  The Veteran 
underwent a right L4-5 laminectomy and discectomy late in October 
2007, owing to a recurrent herniated disc.  Other than those two 
hospitalizations related to surgeries, there is no evidence of 
record of any attacks or incapacitating episodes.  

Of record is the report of a private medical examination given in 
November 2004.  Range of motion of the spine was reported as 30 
degrees of flexion, 20 degrees of extension, and 15 degrees of 
lateral flexion in both directions.  Bowel and bladder functions 
were reported as being intact.  He complained of numbness and 
tingling in the right toe dorsally.  

The Veteran's lumbar disc disease disability is evaluated 
utilizing the rating criteria for intervertebral disc syndrome 
(IVDS).  38 C.F.R. § 4.71a.  

During the pendency of the Veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine were 
amended twice.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  The changes made 
effective September 23, 2002, involve only changes to the rating 
of intervertebral disc syndrome (IVDS), allowing for the rating 
of this disability based on the occurrence of incapacitating 
episodes.  As noted, the Veteran was notified of these changes 
that affected the rating of his back.  

The second change, effective September 26, 2003, renumbered all 
of the spine diagnostic codes, and provided for the evaluation of 
all spine disabilities under a new General Rating Formula for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2007).  
Because the changes became effective during the pendency of the 
claim, the Board must determine whether the revised versions are 
more favorable to the Veteran.  See VAOPGCPREC 7-2003.  However, 
even if the Board finds that a revised version is more favorable, 
the reach of the new criteria can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000.  

1.  Pre-September 23, 2002, Criteria

Under the old, pre-September 26, 2003, rating criteria, a 10 
percent rating was for application when there was mild IVDS.  A 
20 percent rating was for application when there was moderate 
IVDS as evidenced by recurring attacks.  A 40 percent rating was 
for application when there was severe IVDS as evidenced by 
recurring attacks with intermittent relief.  A 60 percent rating 
was for application when there was pronounced IVDS evidenced by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site of 
the diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  

Here, the evidence of record shows that the Veteran's IVDS 
disability more nearly approximates the criteria required for the 
currently assigned 20 percent rating based on evidence of 
recurring attacks.  A higher, 40 percent, rating is not warranted 
because there is no medical evidence of severe symptomatology 
evidenced by recurring attacks interrupted by intermittent 
relief.  The evidence has not revealed sciatic neuropathy or 
symptoms compatible therewith, such as any symptoms of neurologic 
disease related to the site of a diseased disc.  Moreover, the 
several range-of-motion studies did not reveal any disability 
that can be characterized as "severe."  No examiner concluded 
that loss of motion or functional losses equating to loss of 
motion were severe.  Absent such evidence, a rating greater than 
20 percent under these criteria may not be assigned.



2.  Criteria effective from September 23, 2002

Under the rating criteria that became effective September 23, 
2002, IVDS is evaluated based either on the total duration of 
incapacitating episodes over the past 12 months, or by combining 
under 38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  

Under the September 2002 rating criteria, a 10 percent rating is 
for application when there are incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent rating is for 
application when there are incapacitating episodes having a total 
duration of at least two weeks but less than four weeks during 
the past 12 months.  A 40 percent rating is for application when 
there are incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  A 60 percent rating is for application when there are 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  

Under these September 2002 rating criteria, an incapacitating 
episode is defined as a period of acute signs and symptoms due to 
IVDS that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  Id at Note (1).  When evaluating on the basis of 
chronic manifestations, orthopedic disabilities are evaluated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes; neurologic disabilities are evaluated 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id at Note (2).  If IVDS is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each segment 
is evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id at Note (3).  

Here, there is no evidence of any incapacitating episode as 
defined, and these rating criteria are therefore not a basis for 
a higher rating.  As regards evaluation on the basis of chronic 
manifestations, as noted in the previous section, rating for this 
yields a 20 percent rating for moderate disability based on 
recurring attacks, and a higher rating is not warranted because 
there is no showing of severe symptomatology evidenced by 
recurring attacks with intermittent relief.  As for neurologic 
disabilities, the evidence shows that the only reported symptom 
was occasional urinary dribbling that had stabilized as of about 
2001, and an November 2004 complaint of numbness and tingling, 
however, none of these symptoms has been specifically attributed 
by competent medical authority to the Veteran's IVDS.  In this 
regard, the Board notes again that, had the Veteran reported for 
his scheduled C&P examinations, the Board might have had 
additional evidence regarding neurological symptoms.  Since there 
is no medical opinion that any neurological symptom is 
specifically related to the back disorder, the Board cannot 
attribute any neurological symptoms to the back disorder.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 172 (1991) (Board was 
required to consider only independent medical evidence to support 
findings rather than provide its own medical judgment in guise of 
Board opinion).

In sum, utilizing the criteria that became effective September 
2002, the Board finds that a rating higher than the currently 
assigned 20 percent is not warranted.  

3.  Current criteria - effective September 26, 2003

The current VA schedule for rating disabilities of the spine 
provides for the evaluation of all spine disabilities under a 
General Rating Formula for Diseases and Injuries of the Spine.  
The General Rating Formula is for use with or without symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease.  A note calls for evaluation of any associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a.  As noted above, most of the medical 
reports documented no neurologic abnormalities related to bowel 
or bladder impairment, and no other potential neurologic 
abnormalities have been attributed to the Veteran's IVDS by 
competent medical opinion.  

As regards the Veteran's IVDS at L4-5, under the General Rating 
Formula, a 10 percent evaluation is for application with forward 
flexion of the thoracolumbar spine greater than 60 degrees but 
not greater than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of the 
height.  

A 20 percent evaluation is for application with forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle spasm 
or guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 40 percent evaluation is for application when there is forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is for application when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is for application when there is unfavorable ankylosis 
of the entire spine.  Id.  

Here, the medical evidence shows that, in October 2003 the 
Veteran's flexion was limited to 30 percent (or about 27 
degrees), that, in September 2004, the Veteran could flex his 
spine to 40 degrees, and that, in November 2004 flexion was shown 
in a private examination to be limited to 30 degrees.  However, 
because none of these measurements was described as having been 
measured accurately by use of a goniometer in the course of a 
formal C&P examination, the Board cannot rely on their accuracy 
when making rating evaluations.  See 38 C.F.R. § 4.46 (use of a 
goniometer is indispensable).  (It appears that the October 2003 
examination, for instance, was an estimate of the percentage 
impairment rather than a measurement.)  The Board therefore 
cannot award a higher rating based on limitation of motion of the 
thoracolumbar spine utilizing the current rating criteria.  
Again, had the Veteran reported for his scheduled C&P spine 
examination the Board would have more accurate data on which to 
base a rating utilizing these criteria.  

Finally, as regards rating the Veteran's IVDS based on 
incapacitating episodes, the Board notes that there is no 
evidence that the Veteran has had any incapacitating episodes as 
defined by the rating criteria (a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician).  

A higher rating based on the current rating criteria for IVDS 
therefore is not warranted based on decreased range of motion, on 
the presence of incapacitating episodes, or on the basis of 
clinically related neurological disability.  

B.  Left Knee

The Veteran's traumatic arthritis of the left knee has been rated 
as 10 percent disabling; he seeks a higher rating.  The Board 
notes in passing that the Veteran is also service connected for a 
right knee disability, to which it has been determined the left 
knee disability is etiologically related.  As noted above, the 
Veteran failed to report for a C&P examination scheduled to 
determine the current level of disability imposed on the Veteran 
by this disability, and the Board therefore must decide the issue 
based on the evidence of record.  38 C.F.R. § 3.655(b).  

The Veteran's left knee was examined in July 1999.  Range of 
motion exercises revealed that the Veteran could extend to zero 
degrees (normal), and flex to 140 degrees (normal).  The report 
of a December 2001 left knee examination reported that the 
Veteran was protective of the left knee, and that he complained 
of pain on internal rotation and flexion and extension.  Range of 
motion in the supine position was from zero to 85 degrees, which 
the examiner reported was contrary to the Veteran's knee flexion 
in a sitting position.  The examiner did not report the range of 
motion in the sitting position, which is the examination position 
on which the rating criteria are based.  38 C.F.R. § 3.71a, Plate 
II.  

An orthopedic clinic note dated in July 2002 reported that the 
Veteran presented as very athletic, very fit-looking, and 
extremely muscular.  He walked with an antalgic gait.  There was 
no effusion in the left knee, and range of motion was to 95 
degrees limited by pain.  The Veteran "complained of pain 
everywhere."  McMurray's, Drawer, and Lachman were all negative.  

An orthopedic clinic note dated in April 2003, following a 
February 2003 arthroscopy with partial medial meniscectomy on the 
left knee, reported that the Veteran had a range of motion in the 
left knee of zero to 125 degrees.  A July 2003 clinic note also 
noted that the range of motion was still from zero to 125 
degrees.  

Another orthopedic clinic note, dated in October 2003, noted that 
the Veteran had full range of motion of the left knee, with 
complaints of pain beyond 130 degrees.  The examiner reported 
that there was a negative Lachman, and that the Veteran 
complained of pain with McMurray's maneuver.  The Veteran had 
less than five degrees of medial-to-lateral instability, and less 
than five millimeters of anterior-to-posterior instability.  The 
examiner noted that the Veteran had not had any follow-up 
appointment with neurosurgery since his left knee surgery.  

X-rays taken in November 2003 revealed a "suggestion" of mild 
osteoarthritic changes within both knees.  The radiologist 
diagnosed a "minor abnormality."  X-rays taken in January 2005 
revealed what the radiologist characterized as mild early-stage 
osteoarthritis in the left knee.  The report of a December 2009 
MRI examination revealed a complex bucket-handle tear of the 
lateral meniscus and some cartilage deficiencies.  

Traumatic arthritis is to be evaluated utilizing Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 
5003, in turn, calls for rating the arthritis on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is non-
compensable under the appropriate diagnostic codes, a rating of 
10 percent is for application for each major joint or group of 
minor joints affected by limitation of motion, to be combined, 
not added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed.  In the absence of limitation of 
motion, a 10 percent rating is for application with x-ray 
evidence of involvement of two or more major joints, or two or 
more minor joint groups.  A 20 percent rating is for application 
with x-ray evidence of involvement of two or more major joints, 
or two or more minor joint groups, with occasional incapacitating 
exacerbations.  

Evaluation of the Veteran's left knee traumatic arthritis based 
on limitation of motion is undertaken utilizing the rating 
criteria found at Diagnostic Code 5260, limitation of flexion of 
the leg at the knee joint, and Diagnostic Code 5261, limitation 
of extension of the leg at the knee joint.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5260, a non-compensable (zero percent) 
rating is for application when flexion is limited to 60 degrees.  
A 10 percent rating is for application when flexion is limited to 
45 degrees.  A 20 percent rating is for application when flexion 
is limited to 30 degrees.  A 30 percent rating, the highest 
available under Diagnostic Code 5260, is for application when 
flexion is limited to 15 degrees.  Normal flexion for VA rating 
purposes is 140 degrees.  38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5261, a non-compensable (zero percent) 
rating is for application when extension is limited to five 
degrees.  A 10 percent rating is for application when extension 
is limited to 10 degrees.  A 20 percent rating is for application 
when extension is limited to 15 degrees.  A 30 percent rating is 
for application when extension is limited to 20 degrees.  A 40 
percent rating is for application when extension is limited to 30 
degrees.  A 50 percent rating is for application when extension 
is limited to 45 degrees.    

Applying the medical evidence discussed above to the rating 
criteria, it can be seen that, at its worst, the reported 
limitation of flexion was to 95 degrees, limited by pain, on 
examination in July 2002, which warrants a non-compensable (zero 
percent) rating.  The Board also notes that, since his February 
2003 arthroscopy, the range of motion in the left knee has 
improved.  There are no reports of any limitation of motion as 
regards extension of the Veteran's left knee.  Thus, evaluation 
of the Veteran's left knee disability on the basis of limitation 
of motion does not warrant a compensable rating.  However, as 
noted, Diagnostic Code 5003 provides that, when the limitation of 
motion of the specific joint or joints involved is non-
compensable under the appropriate diagnostic code, a rating of 10 
percent, the current rating, is for application under Diagnostic 
Code 5003.  

In sum, the Board finds that, for the reasons discussed above, a 
rating higher than the currently assigned 10 percent for the 
Veteran's left knee traumatic arthritis is not warranted, and the 
claim is therefore denied.  

C.  Extra-schedular consideration

The rating schedule is intended to compensate for average 
impairments in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155, 38 C.F.R. § 
3.321(b).  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  38 C.F.R. § 4.1.  

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits, or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  The Board 
finds, however, that the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  Id.  The 
current evidence of record does not demonstrate that these two 
service-connected disabilities have resulted in frequent periods 
of hospitalization or in marked interference with employment due 
exclusively to these service-connected disabilities.  Id.  

It is undisputed that the Veteran's IVDS and left knee 
disabilities have an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to take 
such factors into account.  In a recent decision, the Court cited 
with approval an opinion by the VA General Council Opinion that 
states that, if the criteria found in the rating schedule 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.   
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  It also bears 
repeating that, had the Veteran availed himself of his scheduled 
C&P examination, the Board would have more complete and detailed 
medical evidence on which to base not only the evaluation of the 
disability, but also to assess the adequacy of the rating 
criteria in light of the Veteran's current level of disability.  
Nevertheless, the Board is satisfied that, as near as can be 
determined under these circumstances, the rating criteria used 
for evaluating the Veteran's IVDS reasonably describes the 
claimant's current disability level and symptomatology.  

Moreover, as regards the Veteran's left knee disability, the 
Board notes that the rating criteria provide precise and explicit 
criteria for evaluation.  Accordingly, the Board finds that the 
Veteran's disability picture is contemplated by the rating 
criteria, that the assigned schedular evaluations are therefore 
adequate, and that consequently a remand to the RO for referral 
of either of these rating issues to the VA Central Office for 
consideration of an extraschedular evaluation is not required.  
Id.  

III.  PTSD

The Veteran contends that he has PTSD that is related to an in-
service personal assault of a sexual nature.  Specifically, the 
Veteran has testified that he was assaulted by three men while in 
basic training.  The Veteran never returned a completed PTSD 
Stressor Questionnaire to the RO, but did submit two written 
statements, in October 2005 and in January 2010, providing 
specific details of an alleged sexual assault, which he claims 
occurred while he was in boot camp.  In one of the statements he 
averred that he did not report the assault because he feared for 
his life and because he did not think that anyone would believe 
him.  

In testimony before the undersigned Veterans Law Judge, the 
Veteran stated that he never reported the alleged event to his 
superiors, but rather kept it to himself because he was too 
embarrassed, and because he did not believe anyone would believe 
him.  He testified that he did tell a brother and an ex-wife 
about the assault, but he has provided no statements from either, 
and did not request that VA obtain one.  He also testified that 
he never sought medical help.  Instead, he testified, that he 
turned to self-medication with drugs and alcohol, for which he 
later sought medical intervention.  

Review of the Veteran's STRs and service personnel records does 
not reveal any report of an assault to either service medical 
providers or to his chain of command.  The STRs are completely 
silent as regards any claim, complaint, or symptom related to the 
claimed attack.  The Veteran's service personnel records indicate 
that he was awarded a meritorious promotion on graduation from 
boot camp, that his enlisted performance evaluation grades were 
always good, and that they got better as his naval career 
progressed, and there is no evidence of any disciplinary problems 
at any time in service.  

The Veteran's VA medical treatment records indicate that he has 
been treated for and diagnosed with PTSD.  A June 2005 
psychiatric assessment noted that the Veteran reported that he 
had been assaulted in boot camp by three men, but preferred not 
to discuss this event further with his examiner.  He reported 
that he began a long history of substance abuse after this 
episode, including the use of alcohol, marijuana, and crack 
cocaine.  He reported that he had stopped abusing in February 
2005.  He reported PTSD symptoms, including suicidality.  The 
Veteran gave a history of having grown up in Arkansas, living 
with his parents and seven siblings.  He averred that he was 
molested by an aunt when he was age 10 (elsewhere in the record 
reported as having happened at age 12), and also reported 
domestic violence by his father toward his mother, including his 
having pulled a gun on her.  The Veteran joined the Navy after 
graduating from high school.  After the Navy he worked as a truck 
driver until 2001 when he was diagnosed with carpal tunnel 
syndrome, for which he remains on workman's compensation.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of clinical 
attention) diagnosis was PTSD, depression, major depressive 
disorder vs. substance induced.  Axis II (personality disorders 
and mental retardation) diagnosis was deferred.  The Axis III 
(general medical conditions) diagnoses are not relevant here.  In 
Axis IV (psychosocial and environmental problems) the examiner 
noted poor social supports, history of military sexual trauma, 
chronic psychiatric illness.  The Axis V (global assessment of 
functioning (GAF) score) report was 35.  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d).  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection for PTSD specifically requires medical 
evidence diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (which requires a diagnosis in accordance with the 
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994) (DSM-IV)); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  (The Board notes that a recent 
change to 38 C.F.R. § 3.304(f) became effective July 13, 2010.  
Other than a changed paragraph citation, this change does not 
affect the instant claim because the Veteran's claim is based on 
a claim of in-service personal assault, not a fear of hostile 
military or terrorist activity, which is the basis of the change.  
75 Fed. Reg. 39843-39852 (July 12, 2010); 75 Fed. Reg. 41092 
(July 15, 2010).)  

In claims based on in-service personal assault, evidence from 
sources other than the Veteran's service records may corroborate 
his/her account of the stressor incident.  38 C.F.R. § 3.304(f).  
Examples of such evidence include, but are not limited to, 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, and statements from family 
members, roommates, fellow service members, or clergy.  Evidence 
of behavior changes following the claimed assault is one type of 
relevant evidence that may be found on these resources.  Id.  

Here, there is medical evidence diagnosing PTSD.  There is also 
medical opinion that the diagnosed PTSD is related to an in-
service sexual trauma.  However, there is no persuasive evidence 
that the claimed in-service military sexual trauma occurred.  In 
short, there is only the Veteran's own uncorroborated averment 
that the claimed assault occurred; none of the examples of 
probative evidence suggested in the regulation has been 
presented.  As the Veteran himself has stated, he reported the 
claimed assault to no one in service.  He testified that he told 
only a brother and an ex-wife about the alleged assault, but he 
has provided no statements from either to that effect.  

While he ascribes his substance abuse to his alleged in-service 
assault, there is no credible medical evidence of that in the 
record.  His STRs and his service personnel records document no 
evidence of substance abuse while on active duty, which ended 
nearly eight years after the alleged assault in boot camp.  
Moreover, as noted, there is no medical evidence in the STRs 
related to the claimed assault, and his service personnel records 
show a meritorious promotion at the end of boot camp, and an 
unblemished record that demonstrates good behavior in service 
that improved, not degraded, following boot camp.  

The only evidence of record that the Veteran was assaulted in 
service, which is the foundation on which his PTSD service 
connection claim is based, is the Veteran's own unsupported claim 
that it happened.  Because of the requirements of the regulation, 
this does not suffice.  The Board has considered the benefit-of-
the-doubt doctrine as regards this claim of an in-service sexual 
assault, but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); see also Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (Board not bound to accept Veteran's 
uncorroborated account of his in-service experiences; nor was it 
required to accept social worker's and psychiatrist's 
unsubstantiated opinions that the alleged PTSD had its origins in 
appellant's service).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the Board 
gives more probative weight to the absence of any evidence 
corroborating the Veteran's claimed in-service assault, and thus 
finds that the preponderance of the evidence is against this 
service connection claim.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of an 
alleged fact).  The Veteran does not have PTSD that is traceable 
to an event occurring during active military service.  


ORDER

Entitlement to a higher initial schedular evaluation for lumbar 
disc disease, evaluated as 20 percent disabling from April 30, 
1999, is denied.  

Entitlement to a higher initial schedular evaluation for 
arthritis of the left knee, evaluated as 10 percent disabling 
from April 30, 1999, is denied.  

Entitlement to service connection for PTSD is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


